UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 Form 11-K x Annual Report Pursuant To Section 15(d) Of The Securities Exchange Act of 1934 For the fiscal year ended December 31, 2010 OR o Transition Report Pursuant To Section 15(d) Of The Securities Exchange Act of 1934 For the transition period from to Commission File Number 0-16093 (A) Full title of the plan and the address of the plan, if different from that of the issuer named below: CONMED CORPORATION Retirement Savings Plan (B) Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: CONMED CORPORATION 525 French Road Utica, New York 13502 CONMED Corporation Retirement Savings Plan Index to Financial Statements December 31, 2010 and 2009 Page Report of Independent Registered Public Accounting Firm 1 Financial Statements: Statements of Net Assets Available for Benefits at December 31, 2010 and 2009 2 Statement of Changes in Net Assets Available for Benefits for the Year Ended December 31, 2010 3 Notes to Financial Statements 4-12 Supplemental Schedule: * Schedule H, line 4i - Schedule of Assets (Held at End of Year) at December 31, 2010 13 Signatures 14 * All other schedules required by 29 CFR 2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under ERISA have been omitted because they are not applicable. Index REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Participants and Administrator of CONMED Corporation Retirement Savings Plan We have audited the accompanying statements of net assets available for benefits of CONMED Corporation Retirement Savings Plan as of December 31, 2010 and 2009, and the related statement of changes in net assets available for benefits for the year ended December 31, 2010.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the auditing standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of CONMED Corporation Retirement Savings Plan as of December 31, 2010 and 2009, and the changes in net assets available for benefits for the year ended December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. Our audits were made for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule of assets (held at end of year) as of December 31, 2010, is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the United States Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Insero & Company CPAs,P.C. Certified Public Accountants Rochester, New York June 27, 2011 1 Index CONMED Corporation Retirement Savings Plan Statements of Net Assets Available for Benefits December 31, 2010 and 2009 Assets Investments, at Fair Value Mutual Funds $ $ Common Collective Trust Common Stock Preferred Stock Corporate Bonds Money Market Funds Non-interest bearing cash - Total Investments Notes Receivable from Participants Receivables Participant Contributions - Employer Contributions - Other Receivable 51 Total Receivables Total Assets Liabilities Excess Contributions Payable Other Liabilities 92 Total Liabilities Net Assets Available for Benefits at Fair Value Adjustment from Fair Value to Contract Value for Interest in Common Collective Trust Relating to Fully Benefit-Responsive Investment Contracts ) Net Assets Available for Benefits $ $ The accompanying notes are an integral part of the financial statements. 2 Index CONMED Corporation Retirement Savings Plan Statement of Changes in Net Assets Available for Benefits Year Ended December 31, 2010 Additions to net assets attributed to: Investment income: Interest and dividends $ Net appreciation in fair value of investments Interest on notes receivable from participants Contributions: Participants Employer Total Additions Deductions from net assets attributed to: Administrative expenses Distributions to participants Total Deductions Net Increase Net Assets Available for Benefits at Beginning of Year Net Assets Available for Benefits at End of Year $ The accompanying notes are an integral part of the financial statements. 3 Index CONMED Corporation Retirement Savings Plan Notes to Financial Statements December 31, 2010 and 2009 1. Establishment and Description of Plan Effective January 1992, CONMED Corporation (the "Company") established the CONMED Corporation Retirement Savings Plan (the "Plan").The Plan is a defined contribution plan covering all employees of the Company and its subsidiaries who meet the service requirements set forth in the Plan document. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 ("ERISA").The following brief description of the Plan is provided for general information purposes only.Participants should refer to the Plan agreement for more complete information. Administration of the Plan The Company serves as Plan Administrator with full power, authority and responsibility to control and manage the operation and administration of the Plan. Contributions A participant can contribute 1 to 50 percent of his or her annual compensation, as defined, up to the maximum annual limitations as provided by the Internal Revenue Code (“IRC”).Effective January 1, 2010, the Company matches 100 percent of each participant's contribution up to a maximum of 7 percent of participant compensation. Prior to that, the Company matched 50 percent of each participant's contribution up to a maximum of 6 percent of participant compensation.Forfeitures of terminated participants’ non-vested accounts are used to reduce employer contributions or to pay Plan expenses.Forfeitures reduced employer contributions by approximately $288,800 in 2010.At December 31, 2010 and 2009, forfeited non-vested accounts totaled $17,600 and $11,150, respectively. At December 31, 2010, the Plan has recorded a liability of $367,193 for amounts refundable by the Plan to participants for contributions made in excess of amounts allowed under the IRC. During the second quarter of 2009, the Plan was amended to allow for a 2009 discretionary employer contribution.The Company made a discretionary contribution in 2010 of approximately $3,843,000 for all eligible employees employed as of December 31, 2009 and certain employees retiring in 2009 equal to 3% of compensation, as defined in the Plan.The Plan included this amount in the employer contribution receivable as of December 31, 2009. Participant Accounts Each participant's account is credited with the participant's contribution and allocation of (a) the Company's contribution, (b) Plan earnings and (c) administrative expenses.Allocations are based on participant earnings or account balances, as defined. The benefit to which a participant is entitled is the benefit that can be provided from the participant's vested account. Vesting Each participant is immediately vested in his or her voluntary contributions plus earnings thereon.A participant becomes fully vested in the remainder of his or her account upon the completion of five years of service. Investment Options Participants are allowed to invest in a variety of investment choices as more fully described in the Plan literature.Participants may change their investment options on a daily basis. 4 Index CONMED Corporation Retirement Savings Plan Notes to Financial Statements December 31, 2010 and 2009 Notes Receivable from Participants A participant may obtain a loan between $500 and $50,000, limited to 50 percent of his or her vested account balance. Each loan bears interest at prime plus 1 percent and is secured by the balance in the participant's account. Repayment is required over a period not to exceed five years or up to fifteen years where the loan is for the purchase of a primary residence.Loan repayments are allocated among the investment options consistent with the participant's contribution investment election. Payment of Benefits Participants or their beneficiaries are eligible to receive benefits under the Plan upon normal retirement, death, total and permanent disability or termination for any reason other than those previously mentioned.Benefits are payable in accordance with the Plan agreement. Plan Termination While the Company anticipates and believes that the Plan will continue, it reserves the right to discontinue the Plan subject to the provisions of ERISA. In the event of Plan termination, participants will become 100 percent vested in their accounts. 2. Significant Accounting Policies Basis of Accounting The accounts of the Plan are maintained on the accrual basis of accounting in accordance with accounting principles generally accepted in the United States of America. Investment contracts held by a defined-contribution plan are required to be reported at fair value. However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined-contribution plan attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the plan. The plan invests in investment contracts through a common collective trust. The Statements of Net Assets Available for Benefits present the fair value of the investment in the common collective trust as well as the adjustment of the investment in the common collective trust from fair value to contract value relating to the investment contracts. The Statement of Changes in Net Assets Available for Benefits is prepared on a contract value basis. Notes Receivable from Participants Notes receivable from participants are measured at their unpaid principal balance plus any accrued but unpaid interest.Delinquent notes receivable from participants are reclassified as distributions based upon the terms of the Plan document. 5 Index CONMED Corporation Retirement Savings Plan Notes to Financial Statements December 31, 2010 and 2009 Investment Valuation and Income Recognition Investments are reported at fair value.Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The Financial Accounting Standards Board (“FASB”) guidance defines fair value and establishes a framework for measuring fair value and related disclosure requirements. The FASB defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction value hierarchy which requires an entity to maximize the use of observable inputs when measuring fair value. The framework provides a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). The three levels of the fair value hierarchy are described below: Level 1 - Inputs to the valuation methodology are unadjusted quoted prices for identical assets or liabilities in active markets that the Plan has the ability to access. Level 2 - Inputs to the valuation methodology include: • Quoted prices for similar assets or liabilities in active markets; • Quoted prices for identical or similar assets or liabilities in inactive markets; • Inputs other than quoted prices that are observable for the asset or liability; • Inputs that are derived principally from or corroborated by observable market data by correlation or other means. If the asset or liability has a specified (contractual) term, the Level 2 input must be observable for substantially the full term of the asset or liability. Level 3 - Inputs to the valuation methodology are unobservable and significant to the fair value measurement. The asset or liability’s fair value measurement level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement.Valuation techniques used need to maximize the use of observable inputs and minimize the use of unobservable inputs. Following is a description of the valuation methodologies used for assets measured at fair value. There have been no changes in the methodologies used at December 31, 2010 and 2009. 6 Index CONMED Corporation Retirement Savings Plan Notes to Financial Statements December 31, 2010 and 2009 Mutual Funds These investments are valued using the Net Asset Value (“NAV”) provided by the administrator of the fund. The NAV is based on the value of the underlying assets owned by the fund, minus its liabilities, and then divided by the number of shares outstanding. The NAV is a quoted price in an active market and classified within level 1 of the valuation hierarchy. Common Collective Trust These investments are valued using the NAV provided by the administrator of the fund. The NAV is based on the value of the underlying assets owned by the fund, minus its liabilities, and then divided by the number of shares outstanding. The NAV is classified within level 2 of the valuation hierarchy because the NAV’s unit price is quoted on a private market that is not active; however, the unit price is based on underlying investments which are traded on an active market. The fair value of the underlying investments is obtained from information provided by the investment advisor using the audited financial statements of the common collective trust at year end. Common Stock Common stock is valued at the closing price reported on the common stock’s respective stock exchange and is classified within level 1 of the valuation hierarchy. Preferred Stock Preferred stock is valued at the closing price reported on the New York Stock Exchange and is classified within level 1 of the valuation hierarchy. Corporate Bonds Corporate Bonds are valued at the closing price reported on the active market on which the individual securities are traded and is classified within level 1 of the valuation hierarchy. Money Market Funds These investments are valued using $1 for the NAV. The money market funds are classified within level 2 of the valuation hierarchy. The methods described above may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values. Furthermore, while the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. 7 Index CONMED Corporation Retirement Savings Plan Notes to Financial Statements December 31, 2010 and 2009 The following table sets forth by level, within the fair value hierarchy, the Plan's assets at fair value: Assets at Fair Value as of December 31, 2010 Level 1 Level 2 Total Mutual Funds: Balanced $ $
